ORDER
The Disciplinary Review Board on February 3, 1999, having filed with the Court its decision concluding that SHIRLEY L. WATERS-CATO of MAPLEWOOD, who was admitted to the bar of this State in 1977, and who was suspended from the practice of law for a period of three years effective October 22, 1997, and who remains suspended at this time, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), and RPC 8.1(b) (failure to cooperate with ethics authorities);
And the Disciplinary Review Board having further concluded that on reinstatement to practice respondent should be required to practice under supervision indefinitely;
And good cause appearing;
*13It is ORDERED that SHIRLEY L. WATERS-CATO is suspended from the practice of law for a period of three months, and until further Order of the Court, effective October 22, 2000; and it is further
ORDERED that the Court’s Orders of April 4, 1995, October 20,1995, and October 15,1997, shall remain in effect and are made a part of this Order; and it is further
ORDERED that on reinstatement to practice respondent shall practice under supervision until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.